DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 8-14 directed to method claims non-elected without traverse.  Accordingly, claims 8-14 are cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please delete the term “and” in line 6, Claim1.
Cancel claims 8-14.
Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, Burris (US 20140265049) teaches a system of additive-manufacturing by laser melting of a powder bed the system, (Figure 1, abstract), comprises; a first laser unit selectively emitting a first laser beam to form at least one layer (Figure 1, [0044], first laser diode-132); - a second laser unit (Figure 1, [0044] the second laser dlode-132) selectively emitting a second laser beam, an optical unit enabling to focus the first laser beam on the powder bed-to be melted and the second laser beam on the layer of material (Figure 1, [0042], [0044], laser output optlc~130), Burris explicitly did not disclose that the second laser beam is used to machine the layer of the material. In the same field of endeavor pertaining to the art of additive manufacturing by laser sintering, Shimoyama  (US 20160311027) discloses a second laser unit (the second laser unit comprises of the galvasio scanner-55 and lens -54 which produces a second laser beam-200) selectively emitting a second laser beam to machine at least. Regarding the new amended limitation of claim 1, Miller et. al. (US 20090079941) discloses a combiner device to combine light sources (Figure 2), Lippert et. al. (US 20040223202) discloses a beam combiner-46 ([0004],Figure 1), however both these references fail to disclose to combine the optical path of the laser the optical path of the second laser beam in a final portion which is deemed novel and unobvious
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBJANI ROY whose telephone number is (571)272-8019.  The examiner can normally be reached on 9:30-5:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison HIndenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEBJANI ROY/Examiner, Art Unit 1741                                                                                                                                                                                                        
/NAHIDA SULTANA/Primary Examiner, Art Unit 1743